Citation Nr: 0429241	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  98-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of a 
fracture of the left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active service from May 1982 to April 
1989.  He also had service with the Army National Guard from 
August 1989 to February 1993, which included periods of 
active duty or active duty for training from June 16, 1990 to 
June 30, 1990; August 18, 1990 to September 1, 1990; May 4, 
1991 to May 18, 1991; February 14, 1992 to April 9, 1992; and 
June 27, 1992 to July 11, 1992.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  Subsequently, the 
veteran perfected his appeal.  Additional development was 
required and the Board remanded the case to the RO in July 
2000, January 2001, and September 2003; and was further 
developed by the Board via Development Memoranda dated July 
2002 and March 2003.  At present, the case is once again 
before the Board for appellate adjudication.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before a hearing officer in 
September 1998.  A copy of the hearing transcript issued 
following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's claimed residuals of a fracture of the left 
little finger was not present during a period of active 
service and has not been to be related to service or to an 
incident therein.  




CONCLUSION OF LAW

The claimed residuals of a fracture of the left little finger 
were not incurred in or aggravated by active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to service connection 
via the February 1998 rating decision, the March 1998 
statement of the case, and the various supplemental 
statements of the case issued from April 1999 to April 2004.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that the claimed residuals of a 
fracture of the left little finger are related to his active 
service.  Finally, via June 2001, October 2002 and January 
2003 RO letters, and the February 2004 supplemental statement 
of the case, the veteran was provided with specific 
information concerning the VCAA.  Therefore, the notification 
requirement has been satisfied.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in February 1998 before the VCAA was 
enacted (effective November 9, 2000).  Nevertheless, the 
Board finds that any defect(s) with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, the June 2001 RO letter and the February 2004 
supplemental statement of the case (SSOC) specifically 
informed the veteran of what information he needed to 
establish the claim of service connection for the residuals 
of a fracture of the left little finger.  In this respect, 
the Board notes that both the June 2001 letter and the 
February 2004 SSOC were provided to the claimant after the 
rating decision denying the claim on appeal was issued, but 
prior to the case being certified to the Board for appellate 
adjudication.  Additionally, the Board notes that the content 
of that notice, couple with the February 1998 rating 
decision, the March 1998 statement of the case, the multiple 
SSOCs issued from 1999 to 2004, and the July 2000, January 
2001 and September 2003 Board remands, fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim on appeal.  In particular, the RO asked the veteran 
to tell VA about any additional information or evidence that 
the veteran wanted VA to try and get for him and to send VA 
the evidence that was needed as soon as possible.  By the 
above described letters, statement of the case, SSOCs and 
Board remands, VA satisfied the fourth element of the notice 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By the information letter, the statement of the 
case, the supplemental statements of the case and Board 
remands, he has been advised of the evidence considered in 
connection with his appeal and what information VA and the 
claimant would provide.  Thus, the Board finds that there has 
been no prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
arthritis, if manifested to a compensable degree within a 
certain period from discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

The veteran served on Active duty from May 28, 1982 to April 
21, 1989.  His service medical records are negative for any 
injuries or complaints related the left little finger during 
his active service.  And, the evidence does not show he was 
diagnosed with arthritis, or other presumptive disorder, 
within a year of his discharge from service in April 1989.

Subsequently, the veteran enlisted into the Army National 
Guard from August 1989 to February 1993, which included 
periods of active duty or active duty for training from June 
16, 1990 to June 30, 1990; August 18, 1990 to September 1, 
1990; May 4, 1991 to May 18, 1991; February 14, 1992 to April 
9, 1992; and June 27, 1992 to July 11, 1992.  In this 
respect, his entrance examination into the National Guard and 
report of medical history dated August 2, 1989 has various 
notations including that he had a history of broken small 
finger, a fracture of the left 5th finger with continued 
severe discomfort specially in winter mornings, and mild 
flexion deformity of the left little finger.  However, the 
Board notes that the veteran's first period of active service 
while with the Army National Guard actually began June 16, 
1990.  As well, the veteran's service medical records from 
the Army National Guard are negative for a diagnosis of 
arthritis, or other presumptive disorder, of the left little 
finger or for any injuries or complaints of the left little 
finger during the veteran's service, although there is 
evidence of injuries to the right hand (as opposed to the 
left hand) in July 1992 while playing basketball and during a 
physical fight with a fellow soldier.

The postservice medical evidence includes a December 1997 VA 
feet examination report which shows the veteran's left 5th 
finger flexed to 90 degrees and extended to 130 degrees.  He 
also had subjective complaints of great pain in that area 
while making a grip with the left hand.  He was diagnosed 
with status post fracture of the left 5th finger with fixed 
deformity with flexion and subjective complaints of pain.

Medical records from the Memphis VA Medical Center (VAMC) 
dated from 1999 to 2003 describe the treatment the veteran 
received for various health problems including back and 
mental problems, and note various diagnoses of status post 
fractured left first digit, per February and October 2001 
notations.

Records from the Social Security Administration (SSA) 
indicate the veteran was deemed disabled for SSA purposes and 
had a primary diagnosis of disorders of the back, with a 
secondary diagnosis of affective/mood disorders.  These 
records also show the treatment the veteran received over 
time for various health problems.

In September 1998, the veteran presented testimony at a 
hearing at the RO and indicated that he injured his left 
little finger before he injured his right thumb.  He reported 
he injured his left little finger while first stationed in 
Fort Carson in Colorado in 1983 while playing basketball.

A November 2002 VA examination report indicates the veteran's 
claims file was reviewed and that the service medical records 
were negative for a history of fracture of the left little 
finger.  Upon enlistment in the National Guard, it was noted 
he had mild flexion deformity of the left 5th finger at that 
time, and a December 1997 VA general examination reflected 
fractured left 5th finger in 1989.  However, during the 
September 1998 RO hearing, the veteran reported he injured 
his finger when he fell in 1983 while playing basketball.  At 
this time, the veteran denied any problems with his finger 
prior to service and reported he did not seek medical 
attention for the finger while with National Guard.  Upon x-
ray examination, the veteran presented evidence of bony 
ossification adjacent to the proximal phalanx of the 5th 
finger, presumably related to trauma, but no acute bony 
abnormality.  The veteran was diagnosed with flexion 
contracture of the left small finger proximal interphalangeal 
(PIP) joint of uncertain etiology.  The examiner further 
noted that he could not find evidence that this pre-existed 
his service, or that he sustained an injury to the finger 
during service.  X-rays noted suggestion of prior trauma.  
However, as this was not a pre-existing condition per the 
veteran's history and lack of mention in the records, the 
examiner did not think the veteran had any sort of chronic 
increase in severity beyond its natural progression during 
his service.

Lastly, a July 2003 VA examination report shows that x-rays 
revealed flexion contracture of the left small proximal 
interphalangeal joint (PIP) and minimal degenerative changes.  
The examiner could not find evidence that this pre-existed 
the veteran's service, and the service medical records had no 
evidence that there was any type of fracture, other than just 
a dislocated PIP joint.  The examiner did not think the 
veteran had any sort of chronic increase in severity, beyond 
the natural progression, during service.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for the residuals of a fracture 
of the left little finger.  It is the Board's duty to assess 
the credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

In this respect, the veteran has given conflicting 
information as to the date when he reportedly injured his 
left little finger during active service.  In September 1998, 
the veteran presented testimony at a hearing at the RO and 
indicated that he injured his left little finger before he 
injured his right thumb.  He further noted that he injured 
his left little finger while first stationed in Fort Carson 
in Colorado in 1983 while playing basketball.  In addition, 
during the November 2002 VA examination, he indicated that he 
injured his left little finger in 1984 while playing 
basketball, and the examination report also notes that a 
December 1997 VA general examination reflected a fractured 
left 5th finger in 1989.  However, the only evidence of 
record of a hand injury while playing basketball is dated 
July 1992, and it involves the right hand (as opposed to the 
left hand) and, as noted above, the service medical records 
are negative for any injuries to the left little finger 
during 1983, 1984, 1989 or at any time before his discharge 
from active service in April 1989.

The Board also notes that the veteran enlisted into the Army 
National Guard from August 1989 to February 1993, which 
included periods of active duty or active duty for training 
from June 16, 1990 to June 30, 1990; August 18, 1990 to 
September 1, 1990; May 4, 1991 to May 18, 1991; February 14, 
1992 to April 9, 1992; and June 27, 1992 to July 11, 1992.  
The Board acknowledges that the entrance examination into the 
National Guard and report of medical history dated August 2, 
1989 has various notations including that he had a history of 
broken small finger, a fracture of the left 5th finger with 
continued severe discomfort specially in winter mornings, and 
mild flexion deformity of the left little finger; but, no 
diagnosis of arthritis or other presumptive disorders.  Thus, 
as the veteran's first period of active service while with 
the Army National Guard actually began June 16, 1990, any 
such injury to the left little finger is a condition which 
pre-existed service.  Per the National Guard service medical 
records, there is no evidence that the veteran sustained any 
injuries to the left little finger, which permanently 
aggravated his condition during service, including beyond the 
natural progress of the disorder.  This is further supported 
by the veteran's own statements during the November 2002 VA 
examination where he denied any problems with his finger 
prior to service and reported he did not seek medical 
attention for the finger while with National Guard. 

The law is clear that a veteran who served during a period of 
war or during peacetime service after December 31, 1946, is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. § 1111, 1137 
(West 2002).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2003).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  Intermittent 
or temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation; rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The Board finds that the August 2, 1989 National Guard 
entrance examination and report of medical history noting a 
history of broken small finger and a fracture of the left 5th 
finger with continued severe discomfort specially in winter 
mornings, constitutes clear and unmistakable evidence that 
the disability existed prior to active service with the Army 
National Guard, which began in June 1990.  This evidence is 
sufficient to rebut the presumption that the veteran was in 
sound condition prior to his Army National Guard service as 
the left little finger defect was noted prior to active 
service, during the entrance examination.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).

Moreover, the post-service medical evidence is also against 
the veteran's claim.  The November 2002 VA examination report 
discussed above notes the veteran was diagnosed with flexion 
contracture of the left small finger PIP joint of uncertain 
etiology.  The examination report also indicates that the 
examiner could not find evidence that this pre-existed his 
service, or that he sustained an injury to the finger during 
service.  X-rays noted suggestion of prior trauma.  However, 
as this was not deemed a pre-existing condition per the 
veteran's history and lack of mention in the veteran's 
records, the examiner did not think the veteran had any sort 
of chronic increase in severity beyond its natural 
progression during his service.  Furthermore, a July 2003 VA 
examination report shows that x-rays revealed flexion 
contracture of the left small PIP joint and minimal 
degenerative changes.  But, again, the examiner could not 
find evidence that this pre-existed the veteran's service, 
and the service medical records had no evidence that there 
was any type of fracture, other than just a dislocated PIP 
joint.  The examiner did not think the veteran had any sort 
of chronic increase in severity, beyond the natural 
progression, during service.

In sum, the claims file is completely devoid of any evidence 
which supports the veteran's contention that he currently 
suffers from the residuals of a fracture of the left little 
finger which were incurred in or aggravated by his active 
service. 

After a careful review of the veteran's contentions as 
presented in his statements, and after a thorough review of 
the medical records, the Board finds as discussed above that 
the preponderance of the objective medical evidence does not 
supports the conclusion that the veteran's claimed disorder 
was incurred in or aggravated by active service, or is 
otherwise related to service or to any incident of service.  
While the Board finds the veteran's contentions to be very 
credible as to extent of the severity of his little finger 
complaints, the service records are completely negative for 
treatment or complaints of any symptoms related to the left 
little finger during a period of active service.  As well, 
the post-service medical evidence does not support the 
veteran's contentions of a nexus between his current left 
little finger problems and his active service.  Therefore, 
the claim of service connection for the residuals of a 
fracture of the left little finger must be denied.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2003).


ORDER

Service connection for the residuals of a fracture of the 
left little finger is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



